DETAILED ACTION
Claims 6 and 10 were rejected in Office Action mailed on 12/07/2021.
Applicant filed a response, amended claim 6 on 02/24/2022.
Claims 5-12 are pending and claims 5, 7-9 and 11-12 are withdrawn.
Claims 6 and 10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US 2012/0046164 A1 (Tanaka) (provided in IDS received on 09/09/2019), in view of Shao, US 2014/0038078 A1 (Shao) (provided in IDS received on 09/09/2019).
Regarding claim 6, Tanaka discloses fine particles of core-shell structure suitable for use as the catalyst on the fuel electrode in the fuel cell (Tanaka, [0069]).
Tanaka further discloses the core particle should preferably be any metal or alloy thereof which is selected from a group including silver (Tanaka, [0062]).  Given that Tanaka discloses the fine particles of core-shell structure that overlaps the presently claimed core-shell catalyst, including silver, it therefore would be obvious to one of ordinary skill in the art, to use the silver, which is both disclosed by Tanaka and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Tanaka further discloses formation of platinum layer (Tanaka, p[0114]); the fine particles of core-shell structure according to the present application are produced by preparing core particles having the face-centered cubic (fcc) crystal structure and then covering the core particles by epitaxial growth with a material which differs from that constituting the core particles and has the face-centered cubic (fcc) crystal structure thereby forming a shell layer on the surface of the core particles (Tanaka, p[0070]); the fine particles containing particles which are multiply twinned fine particles and are surrounded by the {111} crystal plane (i.e., at an interface between the core and the shell layer, the core atoms, e.g. silver, in an outmost layer of the core constitute a {111} plane of a face centered cubic lattice, a plurality of shell atoms, i.e., platinum atoms that constitute the shell layer constitute a {111} plane of a face centered cubic lattice, the {111} plane constituted by the plurality of platinum atoms residing on the {111} plane constituted by the silver atoms) (Tanaka, p[0043]).
Tanaka does not explicitly disclose (a) silver atoms in an outermost layer of the core constitute a (001) plane; (b) the plurality of platinum atoms that constitute the shell layer constitute a (001) plane; and (c) in surface of the shell layer, a nearest neighbor platinum-platinum interatomic distance falls within the range of from 2.81 Å to 2.95 Å.
With respect to difference (a) and (b), Shao discloses a core-shell catalyst for fuel cell (Shao, p[0010]), wherein the core is enriched in {100} or {111} plane (Shao, p[0010]) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst have a structure similar to that of the core (i.e., also enriched in {100} or {111} plane like the core) (Shao, p[0010]).
As Shao expressly teaches, {100} planes can be used with absorption electrolytes, such as sulfuric acid, (Shao, [0020]), to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021]) because these absorption electrolytes only weakly absorb on the {100} surfaces of platinum (Shao, [0020]). It is known a person of ordinary skill in the art {100} plane includes all planes that are equivalent and for face centered cubic structure, (001) is included in {100}.
Shao is analogous art as Shao is drawn to a core-shell catalyst for fuel cell.
In light of the motivation of a core-shell catalyst wherein the core is enriched in {100} plane (e.g. (111) plane) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core, as taught by Shao, it therefore would have been obvious to one of ordinary skill in the art to substitute the arrangement of “silver atoms in an outermost layer of the core constitute a (111) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (111) plane, the (111) plane constituted by the plurality of platinum atoms residing on the (111) plane constituted by silver atoms” of the core-shell catalyst of Tanaka with the arrangement such that “silver atoms in an outermost layer of the core constitute a (001) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (001) plane, the (001) plane constituted by the plurality of platinum atoms residing on the (001) plane constituted by silver atoms”, as taught by Shao, with reasonable expectation of success of preventing decrease of oxygen reduction reaction activity with absorption electrolytes, and thereby arrive at the claimed invention.
With respect to difference (c), this limitation is understood by a person of ordinary skill in the art to be necessarily present in the core-shell catalyst of Tanaka according to the specification. The specification discloses that the nearest neighbor Pt-Pt interatomic distance in a structure in which a single Pt atomic layer resides on Ag is 2.95 Å (specification, [0097], [0127]), and the nearest neighbor Pt-Pt interatomic distance in bulk Pt is 2.81 Å (specification, [0098], [0127]). Thus, a core-shell catalyst of Tanaka comprised of Ag as the core, and Pt as the shell, in surface of the shell layer, a nearest neighbor Pt-Pt interatomic distance would necessarily be from 2.81 Å to 2.95 Å.
While there is no disclosure that the fine particles of core-shell structure is for use for an oxygen reduction reaction as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an oxygen reaction, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
	
Regarding claim 10, Tanaka further discloses that the shell of the particle should have a platinum layer with a thickness of at least three atoms (Tanaka, [0027]). 

Response to Arguments
In response to the amended claim 6, the previous claim objection is withdrawn. 

Applicant primarily argues:
“A person skilled in the art would not have been motivated to combine Tanaka with Shao in the manner suggested by the Examiner so that the invention disclosed in Tanaka is modified to have the feature of claim 6 of the present application (MPEP 2143.01 (V)).”

Remarks, p. 5

The Examiner respectfully traverses as follows:
First, Tanaka and Shao are both drawn to a core-shell catalyst for fuel cells.
Secondly, Shao provides proper motivation to combine, namely {100} planes can be used with absorption electrolytes, such as sulfuric acid, (Shao, [0020]), to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021]) because these absorption electrolytes only weakly absorb on the {100} surfaces of platinum (Shao, [0020]). It is known a person of ordinary skill in the art {100} plane includes all planes that are equivalent and for face centered cubic structure, (001) is included in {100}. (Office Action mailed on 12/07/2021, pages 5-6)
Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Tanaka with Shao, in order to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity, absent evidence to contrary.

Applicant further argues:
“An object of Tanaka is to enrich the closest packed plane of atoms on the surface of core-shell type fine particles. Modifying Tanaka so that the crystal surface of the core- shell type fine particles is changed to the (100) plane of the FCC structure as taught by Shao (corresponding to (001) plane of the present application) would teach away from the object/basic concept of Tanaka.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
There is no disclosure in Tanaka to criticize, discredit, or discourage from the claimed invention, i.e., having (001) plane. Therefore, Tanaka does not teach away from the claimed invention.
Furthermore, Tanaka and Shao are both drawn to a core-shell catalyst for fuel cells.
Shao provides proper motivation to combine, namely {100} planes can be used with absorption electrolytes, such as sulfuric acid, (Shao, [0020]), to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021]) because these absorption electrolytes only weakly absorb on the {100} surfaces of platinum (Shao, [0020]). It is known a person of ordinary skill in the art {100} plane includes all planes that are equivalent and for face centered cubic structure, (001) is included in {100}. (Office Action mailed on 12/07/2021, pages 5-6)
Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Tanaka with Shao, in order to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity, which would be desirable in Tanaka, absent evidence to contrary.

Applicant further argues:
“A person of skill reviewing Tanaka would necessarily note that it discloses a large number of candidates for the core material and the shell material. In Tanaka, silver is only one of a large number of alternatives for the core material, and platinum is only one of a large number of alternatives for the shell material (paragraphs [0075] and [0078] of Tanaka)…. Even if a person skilled in the art had combined Tanaka with Shao, a person skilled in the art would not have been motivated to use (select) silver as the core material, and could not have easily arrived at the subject-matter of claim 6 of the present application.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
Firstly, Tanaka explicitly discloses silver being one of the preferred materials to form the core (Tanaka, [0062]); and platinum being one of the preferred materials to form the shell (Tanaka, [0063]), and platinum is selected to form the shell (Tanaka, [0063]).
Secondly, while silver is one from a list of metal or alloy, the fact remains that it would have been obvious to choose any metal or alloy from the list, including silver. Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
Thirdly, even if silver may not be the most preferred embodiment, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Finally, given Tanaka discloses silver as one of the materials for the core and platinum as the preferred material to form the shell, a person of ordinary skill in the art would have been able to arrive at a material that comprises silver as the core and platinum as the shell. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.

	
Applicant further argues:
“On the other hand, such a person of skill would note that Shao only discloses use of palladium (or palladium alloy) as the core material (paragraphs [0017], [0027], [0031], and [0035] of Shao).”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, silver as the core material is taught by Tanaka.
Secondly, Shao is only used as teaching reference in order to teach (001) plane. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Tanaka. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant further argues:
“In general, a large lattice mismatch can cause inconvenience for epitaxial growth. The lattice mismatch between silver and platinum is approximately 4.3%, which is greatly larger than the lattice mismatch (approximately 0.8%) between palladium of an FCC structure (core material of Shao) and platinum.
Even if a person skilled in the art had combined Tanaka with Shao, a person skilled in the art would have been obviously distanced away from selecting silver as the core material and selecting platinum as the shell material on the basis of the basic concept of Tanaka. The reason is as follows. Silver has a lattice constant greatly larger than that of platinum. Accordingly, a shell constituted by platinum having made epitaxial growth on a core constituted by silver has relatively small packing density of atoms (platinum atoms). This is contrary to the object of Tanaka "The result is an increased number of atoms involved in catalytic action and an enhanced catalytic activity" (paragraph [0074]).”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Tanaka explicitly discloses silver being one of the preferred materials to form the core (Tanaka, [0062]).
Secondly, however, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “a large lattice mismatch can cause inconvenience for epitaxial grow” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
	Thirdly, even if there is evidence for the argument that “a large lattice mismatch can cause inconvenience for epitaxial grow”, it would not be sufficient to show that the epitaxial growth of platinum shell on silver core cannot be done, especially epitaxial growth of platinum shell on silver core is taught by Tanaka.

Applicant further argues:
“Furthermore, silver is an element whose reactivity is relatively larger than (i.e. whose tendency of ionization is larger than) that of palladium.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, however, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “silver is an element whose reactivity is relatively larger than (i.e. whose tendency of ionization is larger than) that of palladium” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

	Secondly, even if there is evidence for the argument that “silver is an element whose reactivity is relatively larger than (i.e. whose tendency of ionization is larger than) that of palladium”, it would not be sufficient to show that the epitaxial growth of platinum shell on silver core cannot be done, especially epitaxial growth of platinum shell on silver core is taught by Tanaka.

Applicant further argues:
“Accordingly, even if a person skilled in the art had combined Tanaka with Shao, a person skilled in the art would have been greatly motivated to use palladium as the core material of Tanaka based on the Shao's disclosure of preventing a decrease in oxygen reduction reaction activity by adsorption of phosphorus and sulfuric electrolytes. The Examiner's admitted object of preventing a decrease in oxygen reduction reaction activity by adsorption of electrolytes could have been sufficiently achieved by using palladium as the core material and platinum as the shell material.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Shao is only used as teaching reference in order to teach (001) plane. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Tanaka. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Applicant further argues:
“even if Tanaka had combined with Shao, there would have been no reasonable expectation of success in modifying Tanaka so that the core material is not palladium but silver among a large number of alternatives and the catalytic surface is a (001) plane of an FCC structure”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, Tanaka explicitly discloses silver being one of the preferred materials to form the core (Tanaka, [0062]); and silver has the face-centered cubic (FCC) crystal structure (Tanaka, [0075]).
Secondly, while silver is one from a list of metal or alloy, the fact remains that it would have been obvious to choose any metal or alloy from the list, including silver. Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
Thirdly, applicants argue that the teaching of Tanaka in view of Shao of a silver core with (001) plane is not enabling. However, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the teaching of Tanaka in view of Shao itself is not enabling.
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention", In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states that it "is not, however, necessary that an invention described in a publication shall have actually been made in order to satisfy the enablement requirement and citing In re Samour, 571 F.2d 559, 197 USPQ 1, further states "[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art".


Applicant further argues:
“There would have been even less reasonable expectation of success in arranging the core-shell catalyst such that "in surface of the shell layer, a nearest neighbor platinum-platinum interatomic distance falls within the range of from 2.81 Å to 2.95 Å" on the basis of Tanaka and Shao, because such an arrangement indicates a decrease in packing density of atoms in a shell constituted by platinum.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
The limitation of a nearest neighbor platinum-platinum interatomic distance falls within the range of from 2.81 Å to 2.95 Å is understood by a person of ordinary skill in the art to be necessarily present in the core-shell catalyst of Tanaka. Furthermore, according to the specification, the specification discloses that the nearest neighbor Pt-Pt interatomic distance in a structure in which a single Pt atomic layer resides on Ag is 2.95 Å (specification, [0097], [0127]), and the nearest neighbor Pt-Pt interatomic distance in bulk Pt is 2.81 Å (specification, [0098], [0127]). Thus, a core-shell catalyst of Tanaka comprised of Ag as the core, and Pt as the shell, in surface of the shell layer, a nearest neighbor Pt-Pt interatomic distance would necessarily be from 2.81 Å to 2.95 Å.

Applicant further argues:
“Accordingly, without the guide of claims of the present application, a person skilled in the art would not have employed such an arrangement. It is the Examiner's hindsight to assert that the claimed invention would have been obvious by combining Tanaka with Shao.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It’s the Examiner’s position that no impermissible hindsight is used in the Office action.  Specifically, Shao teaches the core is enriched in {100} plane (i.e., including (001) plane) (Shao, p[0010]) and the platinum shell follows the surface of the core, Tanaka and Shao are both drawn to a core-shell catalyst for fuel cell, and the motivation to combine is from Shao, namely, to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021])

Applicant further argues:
“The claimed invention yields an effect which could not have been expected by combining Tanaka with Shao… To be more specific, paragraphs [0119] and [0088]-[0101] of the US specification and Figs. 18(a) and 18(b) disclose the following matters. 
That is, comparison of the state density at the surface of platinum ((001) plane of a face centered cubic lattice) and the state density of the surface Pt of PtMLAg ((001) plane of a face centered cubic lattice) shows that a peak of the dxz orbital among 5d orbitals is closer to the Fermi level and is shaper in PtMLAg than in platinum.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, the data is not commensurate in scope with the scope of the claim. The data only shows a monolayer of platinum on a core of silver (i.e., PtMLAg), while the present claims broadly recite, a core-shell catalyst comprising a shell layer that comprises platinum, of any numbers of layer.
Secondly, the data is not commensurate in scope with the closest prior art, given that, there is no comparative data in FIG. 18(a) or FIG. 18(b); the comparative example in FIG. 22 uses the bulk Pt, while the closest prior art, Tanaka, explicitly uses a core-shell catalyst (Tanaka, [0069]).
Further, there is no sufficient evidence that using PtMLAg (001) would result unexpected or superior results, compared to other core-shell catalyst, e.g. PtMLPd(001), given FIG.23 shows that the activation barrier energy for PtMLAg(001) and PtMLPd(001) are identical.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732